                                                                      1   ROBERT S. LARSEN, ESQ.
                                                                          Nevada State Bar No. 7785
                                                                      2   LYNNE K. McCHRYSTAL, ESQ.
                                                                          Nevada State Bar No. 14739
                                                                      3   GORDON REES SCULLY MANSUKHANI, LLP
                                                                      4   300 South 4th Street, Suite 1550
                                                                          Las Vegas, Nevada 89101
                                                                      5   Telephone: (702) 577-9300
                                                                          Facsimile: (702) 255-2858
                                                                      6   Email: rlarsen@grsm.com
                                                                                 lmcchrystal.grsm.com
                                                                      7

                                                                      8   Attorneys for Plaintiff
                                                                          AmeriGas Propane, Inc.
                                                                      9
                                                                                                       UNITED STATES DISTRICT COURT
                                                                     10
                                                                                                               DISTRICT OF NEVADA
Gordon Rees Scully Mansukhani, LLP




                                                                     11
                                     300 S. 4th Street, Suite 1550




                                                                     12   AMERIGAS PROPANE, INC., a Pennsylvania                 CASE NO. 3:18-cv-00123-MMD-CBC
                                        Las Vegas, NV 89101




                                                                          corporation,
                                                                     13                                                          STIPULATION AND ORDER TO
                                                                                                  Plaintiff,                     DISMISS WITH PREJUDICE
                                                                     14

                                                                     15         v.

                                                                     16   DARRELL E. WAGNER, an individual,
                                                                     17                           Defendant.
                                                                     18
                                                                     19              Plaintiff AmeriGas Propane, Inc. (“Plaintiff”), pursuant to FRCP 41(a), by and through

                                                                     20   its attorneys of record, Robert S. Larsen, Esq. and Lynne K. McChrystal, Esq., of Gordon Rees

                                                                     21   Scully Mansukhani LLP, and Defendant Darrell E. Wagner, by and through his attorneys of

                                                                     22   record, Jennifer R. Madden, Esq., of Delfino Madden O’Malley Coyle & Koewler LLP and

                                                                     23   Carrie L. Parker, Esq., and Joshua R. Woodard, Esq., of Snell and Wilmer LLP, hereby stipulate

                                                                     24   that all of Plaintiff’s claims against Defendant have fully resolved and that all of Plaintiff’s

                                                                     25   claims against Defendant in this matter be dismissed with prejudice.

                                                                     26   ///

                                                                     27   ///

                                                                     28   ///
                                                                                                                           -1-
                                                                      1   Each party agrees to bear its own fees and costs.

                                                                      2

                                                                      3   DATED this 27th day of November 2018.                DATED this 27th day of November 2018.

                                                                      4   GORDON REES SCULLY                                  DELFINO MADDEN O’MALLEY COYLE
                                                                          MANSUKHANI, LLP                                     & KOEWLER LLP
                                                                      5

                                                                      6    /s/ Robert S. Larsen                                /s/ Jennifer R. Madden
                                                                          ROBERT S. LARSEN, ESQ.                              JENNIFER R. MADDEN, ESQ.
                                                                      7   Nevada State Bar No. 7785                           (Pro Hac Vice)
                                                                          LYNNE K. McCHRYSTAL, ESQ.                           500 Capitol Mall Suite 1550
                                                                      8   Nevada State Bar No. 14739                          Sacramento, CA 95814
                                                                          300 South Fourth Street, Suite 1550
                                                                      9   Las Vegas, Nevada 89101                             Joshua R. Woodard, Esq.
                                                                                                                              Nevada Bar No. 5555
                                                                     10   Attorneys for Plaintiff                             Carrie L. Parker, Esq.
                                                                                                                              Nevada Bar No. 10952
Gordon Rees Scully Mansukhani, LLP




                                                                     11                                                       SNELL & WILMER L.L.P.
                                                                                                                              50 W. Liberty Street, Suite 510
                                     300 S. 4th Street, Suite 1550




                                                                     12                                                       Reno, Nevada 89501
                                        Las Vegas, NV 89101




                                                                     13                                                       Attorneys for Defendant
                                                                     14

                                                                     15
                                                                                                                      ORDER
                                                                     16
                                                                                 Based on the foregoing stipulation, and good cause appearing,
                                                                     17
                                                                                 IT IS ORDERED that the above-captioned matter be dismissed with prejudice, each
                                                                     18
                                                                          party to bear its own fees and costs.
                                                                     19

                                                                     20
                                                                                                                              _____________________________________
                                                                     21                                                       UNITED STATES DISTRICT JUDGE
                                                                     22                                                               November 29, 2018
                                                                                                                              Dated: ___                   _
                                                                     23                                                       Case No.: 3:18-cv-00123-MMD-CBC
                                                                     24

                                                                     25

                                                                     26
                                                                     27
                                                                     28
                                                                                                                         -2-
